AMENDMENT

TO THE $400,000 PROMISSORY NOTE DATED September 25, 2013

 

The parties agree that the $400,000 Promissory Note (the "Note") by and between
Co-Signer, Inc. (the "Borrower") and JMJ Financial (the "Lender") is hereby
amended as follows:

 

1.Payment. The Lender shall make a payment to the Borrower of $40,000 of
Consideration under the Note on or before April 16, 2014.

 

2.Independent Transactions. The Borrower understands and agrees that the Note
sets forth the terms for a series of independent transactions in which the
Lender may elect to make a payment of Consideration to the Borrower with each
payment of Consideration creating a separate obligation of the Borrower to the
Lender with the terms set forth in the Note. Accordingly, the Maturity Date of
each payment of Consideration and the repayment terms for each payment of
Consideration, are as set forth in the Note.

 

3.Nevada. The Borrower acknowledges that the Lender has become a Nevada sole
proprietorship. In recognition of this, and because of the cash payment being
made to the Borrower pursuant to Section I of this Amendment, the Borrower
agrees char the first sentence of Section 11 of the Note shall be amended by
replacing the word "Florida" with the word "Nevada." The word Florida shall not
be replaced in any other place in Section 11. This change to Section 1 1 shall
apply to all actions commenced after the date of this Amendment regardless of
whether the event or events that gave rise to the cause of action, including the
closing of the Note and any past or future payments of Consideration, occurred
before or after the date of this Amendment.

 

ALL OTHER TERMS A ND CONDITIONS OF THE NOTE REMAIN INFULL FORCE AND EFFECT.

 

Please indicate acceptance and approval of this amendment dated April 4, 2014 by
signing below:

 

/s/ Kurt Krmarenko

Co-Signer, Inc

Chief Executive Officer

 

/s/ JMJ Financial

JMJ Financial

Its: Principal

 

